Exhibit 10.15

FIRST AMENDMENT TO

REDWOOD TRUST, INC. AMENDED AND RESTATED

EXECUTIVE DEFERRED COMPENSATION PLAN

THIS FIRST AMENDMENT (this “First Amendment”) to the Redwood Trust, Inc. Amended
and Restated Executive Deferred Compensation Plan (the “Plan”), is made and
adopted by the Board of Directors (the “Board”) of Redwood Trust, Inc., a
corporation (the “Company”), effective as of November 23, 2013 (the “Effective
Date”). All capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Plan.

RECITALS

WHEREAS, the Company maintains the Plan;

WHEREAS, pursuant to Section 16(a) of the Plan, the Board has the authority to
modify or amend the Plan at any time, subject to certain limitations as set
forth in Section 16(a) of the Plan;

WHEREAS, on December 10, 2008, the Board amended and restated the Plan;

WHEREAS, the Board believes it is in the best interests of the Company and its
stockholders that non-management directors of the Company (which are directors
that are not employees of the Company and which are defined in the Plan as
“Directors”) be permitted under certain provisions of the Plan to elect to
defer, on a dollar-for-dollar basis, cash Compensation in the form of Company
common stock or its equivalent (which provisions are referred to herein as the
“stock-in-lieu-of-cash provisions of the Plan”); and

WHEREAS, the Board believes it is in the best interests of the Company and its
stockholders to amend the Plan to provide that any shares of common stock paid
to Directors pursuant to the deferral of cash Compensation under the
stock-in-lieu-of-cash provisions of the Plan shall be issued under the Plan, as
set forth herein.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows,
effective as of the Effective Date:

AMENDMENT

 

  1. Section 2(rr) of the Plan is hereby deleted and replaced in its entirety
with the following:

“(rr)    “Stock Equivalent Account” refers to the subaccount of a Participant’s
Deferral Account that is deemed invested in the Company’s common stock (and
shall include, for the avoidance of doubt, any Director Stock Equivalent
Subaccount).”



--------------------------------------------------------------------------------

  2. The following subsection (uu) is hereby added to Section 2 of the Plan:

“(uu)    “Director Stock Equivalent Subaccount” refers to the subaccount of a
Director Participant’s Stock Equivalent Account that is attributable to
Deferrals of any form of such Director’s Compensation that is otherwise payable
in cash (including, without limitation, any Cash DERs, cash Fees and cash
Retainers).”

 

  3. The eighth (8th) full sentence of Section 6.2(a) of the Plan is hereby
deleted and replaced in its entirety with the following:

“Shares of common stock paid in respect of any balance in a Participant’s Stock
Equivalent Account (excluding amounts paid in respect of such Participant’s
Director Stock Equivalent Subaccount, if any), in either case, shall be deemed
to be issued and delivered pursuant to the 2002 Redwood Trust, Inc. Incentive
Plan as an award thereunder (or such successor incentive stock plan of the
Company as is in effect at the time of the award). Notwithstanding anything to
the contrary herein, shares of common stock paid in respect of any balance in a
Participant’s Director Stock Equivalent Subaccount, shall be issued and
delivered pursuant to Section 6.5 of the Plan (and, for the avoidance of doubt,
shall not be deemed to be issued and delivered pursuant to the 2002 Redwood
Trust, Inc. Incentive Plan as an award thereunder (or any such successor
incentive stock plan of the Company)).”

 

  4. The following is hereby added to the Plan as Section 6.3(c) thereof:

“(c)     Notwithstanding anything herein to the contrary, with respect to any
Director Participant’s Deferral of any form of Compensation that is otherwise
payable in cash (including, without limitation, any Cash DERs, cash Fees and
cash Retainers), if the Director Participant elects to have such Deferral
invested in the Stock Equivalent Account, such Deferral shall automatically be
deemed invested in the Director Stock Equivalent Subaccount.”

 

  5. The following is hereby added to the Plan as Section 6.5 thereof:

“6.5     Shares Issuable Pursuant to Director Stock Equivalent Subaccounts. The
aggregate number of shares of common stock of the Company which may be issued in
respect of Director Stock Equivalent Subaccounts under the Plan (including any
DERs or other dividends payable in respect of such Director Stock Equivalent
Subaccounts) shall be one hundred thousand (100,000) shares. Any shares
distributed pursuant to Director Stock Equivalent Subaccounts under the Plan may
consist, in whole or in part, of authorized and unissued common stock, treasury
common stock or common stock purchased on the open market.”

 

  6. This First Amendment shall be and is hereby incorporated into and forms a
part of the Plan.



--------------------------------------------------------------------------------

  7. Except as expressly provided in this First Amendment, all terms and
conditions of the Plan shall remain in full force and effect.

(Remainder of page internationally left blank)



--------------------------------------------------------------------------------

*        *        *

I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of Redwood Trust, Inc. on November 23, 2013.

Executed on this 23rd day of November, 2013.

 

By:  

/s/ Andrew Stone

  Name:  

Andrew Stone

  Title:  

General Counsel and Secretary